BLUE, Acting Chief Judge.
Terry Edward Bielling seeks reversal of a summary judgment arising from conflicts over a mining lease. We conclude the undisputed facts before the trial court support the order on appeal, and therefore, we affirm.
The lease in question was executed in 1972 between Mr. Bielling’s parents and E.R. Jahna, Jr. The lease allowed Jahna to mine sand on the land for a period of twenty years, and by its terms, in 1992, was extended for an additional twenty years. Apparently Mr. Bielling, the successor lessor, and E.R. Jahna Industries, *388Inc., the successor lessee, disagreed on the methods by which Jahna was permitted to mine the leased property. Jahna filed this action for declaratory relief; Bielling counterclaimed, complaining of lease violations and prospective waste.1
The trial court denied a motion for summary judgment filed by Bielling, which was not appealed, then granted summary judgment to Jahna on its declaratory relief action, the subject of this appeal. We conclude the trial court properly construed the broad terms of the lease and record before the court in finding that the undisputed facts entitled Jahna to a summary declaratory judgment. Accordingly, we affirm.
Affirmed.
FULMER and WHATLEY, JJ., Concur.

. We note that any claims of waste by Bielling appear to be premature based on a lease that does not expire until 2012.